DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-26, 29, 31-32, 34-36 & 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20100141337 A1).
Regarding claim 21, Chen (Fig.2) discloses a circuit for dynamically processing a signal, the circuit comprising: an input stage (form by transistors 212); a first processing stage (e.g. elements 220, 222 & 214 of circuit 210a) coupled to the input stage and a first output, wherein in a first operating state of the circuit, the first processing stage is configured to process and output a first signal (where the transistor 214 being turn on or turn off by control signal B1), and wherein in a second operating state of the circuit (when transistor turn off), the first processing stage is configured to output a high impedance; and a second processing stage (form by elements 220, 22 214 in circuit 210b) coupled to the input stage and a second output, wherein in the first operating state of the circuit, the second processing stage is configured to output a high impedance (where the transistor of the circuit 210b turn off), and wherein in the second operating state of the circuit (where transistor 214 of the circuit 210b turn on), the second processing stage is configured to process and output a second signal.
Regarding claim 22, wherein each of the first and second processing stages comprises a transistor (214).
Regarding claim 24, wherein the first output can be a voltage output, and wherein the second output can be a current output (noted that the circuit 210a can be output voltage while the circuit 210b can output current as can be seen from Fig. 2 where circuits 210a or 210b can output either current or voltage) meeting claim 24. 
Regarding claim 25, wherein the input stage provides a current input to at least one of the first processing stage (see above discussion or see  transistor 214 of the circuit 210a) or the second processing stage (see above discussion).
Regarding claim 26, wherein the first processing stage comprises a first transistor (214) configured to operate in a high impedance output state while the circuit is in the first operating state (turn off state) and in a low impedance output state while the circuit is in the second operating state (turn on state), wherein the second processing stage comprises a second transistor configured to operate in the low impedance output state (turn on state)  while the circuit is in the first operating state and in the high impedance output state while the circuit is in the second operating state (turn off state).
Regarding claim 29, wherein the circuit is a first cascaded stage of a plurality of cascaded stages (see Fig. 1, cascade stages, see paragraph 0022 ), wherein each cascaded stage of the plurality of cascaded stages is coupled to at least one of an input of a proximate cascaded stage of the plurality of cascaded stages or a receiving circuit.
Regarding claim 31 is rejected in the same manner as discussed above in claim 21.
Claims 32 & 34 are rejected as discussed above in claims 22 & 24.
Regarding claim 35, wherein each cascaded stage of the plurality of configurable stages is coupled to at least one of an input of a proximate configurable stage of the plurality of configurable  stages or a receiving circuit (see Fig. 1, cascade stages, see paragraph 0022).
Regarding claim 36, Chen (Fig.2) discloses a signal-processing apparatus comprising an input stage (transistors 212); and a plurality of processing stages (each stage includes elements 220, 222, 214 as shown in Fig. 2) coupled to the input stage, wherein each of the plurality of processing stages comprises a transistor (214), wherein the plurality of processing stages comprises a first processing stage (elements 220, 222, 214 in circuit 210a) and a second processing stage (elements 220, 222, 214 in circuit 210b), wherein in a first operating state (where transistor 214 of the circuit 210a turn on), the firs processing stage outputs a first active output signal and the second processing stage outputs a high impedance (where transistor 214 in circuit 210b turn off), and wherein in a second operating state (where transistor 214 of the circuit 210a turn off), the first processing stage outputs a high impedance and the second processing stage outputs a second active output signal (where transistor 214 of the circuit 210b turn on).
Regarding claim 38, wherein the first active output signal is a voltage output, and wherein the second active output signal is a current output (see discussion in claim 24).

Allowable Subject Matter

Claims 23, 27-28, 33 & 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27 & 28 call for among others, wherein a first terminal of the first transistor and a first terminal of the second transistor are electrically coupled to the input stage, and wherein a second terminal of the first transistor and a second terminal of the second transistor are electrically isolated from each other.

Response to Arguments

Applicant’s arguments with respect to claims 21-29,31-36, 38 & 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843